department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number fax number --------------------- contact person ------------------------ identification_number ------------------ contact number --------------------- number release date uil date --- legend b c d e dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below application you have represented that you were incorporated as a nonprofit corporation to assist low-income families and individuals with financial problems and to help reduce the incidence of personal bankruptcy with regard to the people you intend to provide services to you stated the following in response to our letter dated date we intend to limit our services to individuals encountering financial difficulties we stand ready to serve all clients who seek service regardless of an individual’s ability to pay the creditors owed or the dollar amount owed the you were incorporated in the state of --------- on ----------------------- in your form information provided indicates that the primary activity in furtherance of your purposes will be the sale of debt management plans dmps to the general_public your board_of directors consists of b c and d information provided by you indicates that none of the board members reside in the state where you are incorporated and conduct your business the information also reveals that none of your board members have extensive experience or education in credit counseling their experiences are in business development high school guidance counseling and fundraising moreover there is no evidence that your counselors have been certified to perform credit_counseling_services in order to participate in your dmp program clients will be charged an enrollment fee not exceeding dollar_figure or the maximum a llowed under state law the maintenance fee for the dmp will not exceed the lessor of dollar_figure for each monthly payment made on an account or the maximum fee allowed by state law you have stated that these fees will be paid on a voluntary basis you will also receive revenue from creditors who choose to participate in your fair share program your dmp program will be your sole source of revenue you currently have no fundraising program in operation your only source for training materials for your counselors will be provided by e e’s website offers an on-line credit counseling course with examination and certification for counselors you also submitted a sample copy of educational materials that you will provide your counselors these materials consisted of an un-indexed unbound compilation of approximately pages covering a range of financial planning topics you did not explain where when or how this material would be used in any counseling sessions you also did not indicate who authored the materials in addition you provided no information regarding any seminars or workshops you will offer the general_public nor any materials you would use to conduct such seminars or workshops you have indicated that you will advertise and market your services through speaking out at community events and networking with mortgage bankers banks clergy and other social service organizations your financial statements anticipate no expenditures_for advertising you also anticipate no expenditures including grants and contributions toward educational and charitable programs sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organi zed or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education refers to sec_1_501_c_3_-1 of the regulations provides that the term educational a the instruction or training of the individual for the purpose of improving or b the instruction of the public on subjects useful to the individual and beneficial to developing his capabilities or the community sec_1_501_c_3_-1 of the regulations provides that an organization may in 326_us_279 meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the in 302_f2d_934 ct the consumer credit counseling service of alabama is an umbrella organization organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals were indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low- income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a dept management plan approximately percent of a professional counselor’s time was applied to the dept management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the dept management plan this fee was waived in instances when payment of the fee would work a financial hardship foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court found the organizations exempt under sec_501 because providing information to the public regarding the sound use of consumer credit is charitable in that it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies’ counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions perform its exempt functions solely for the benefit of low-income individuals to qualify the agencies received the bulk of their support from government and private finally the court found that the law did not require that an organization must under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship in easter house v u s ct_cl aff’d 846_f2d_78 fed cir the court found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate -type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans o n their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization’s budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and the organization provided information to the public on budgeting buying practices in revrul_69_441 1969_2_cb_115 the service found that a nonprofit our analysis of the information you submitted shows that while you are organized distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public for charitable purposes you do not satisfy the operational requirements to be recognized as exempt under sec_501 you have failed to establish that you are or will be operated for either a charitable or educational purpose in fact the administrative record demonstrates that you will be operated for the substantial non-exempt purpose of conducting a commercial business your operation will also serve to further the private financial interests of the credit card companies and other creditors that you will be operated as a commercial business is reflected in the fact that your revenue will be derived exclusively from substantial fees received from clients enrolled in dmps and fair share payments received from creditors moreover like some other for-profit financial service businesses you will make the availability of your services known through interacting and networking with for-profit mortgage banks bankers and other means you have indicated that you do not anticipate having a fundraising program in operation because the sale of dmps will apparently be your sole activity you must show that the sale of dmp services is incidental and integral to a substantial and substantive educational program sec_1_501_c_3_-1 financial counseling can be considered educational see revrul_69_441 and cccs of alabama supra however a single substantial non-exempt purpose is sufficient to preclude exemption regardless of the number of exempt purposes better business bureau of washington supra a purpose of providing education will not overcome an additional substantial commercial purpose american institute for economic research you have failed to provide any evidence that your dmp will be an incidental adjunct to a substantial and substantive program of public education and individual counseling in fact you have provided no materials that indicate you will have a substantive on-going educational program directed to the individuals and families you serve in your dmp the only educational materials provided by you consisted of a copy of pages of un-indexed unbound canned materials that appeared to come from an internet website there is no indication of who authored the materials you did not explain when where or how these materials would be used to educate individuals or families enrolled in your dmp you also have provided no evidence that you will conduct credit counseling seminars and or conduct workshops directed to the general community moreover you have not provided substantial evidence that you will restrict your debt management services to low-income customers if you do have low-income limits for participation in your debt management program you have provided no evidence of the specific guidelines that participants will be required to meet you have provided no advertising materials stating that your services will be restricted to low-income individuals and or families in fact information provided by you indicates that your services will be available to the general_public without regard to individual or family income that you may allow so-called low-income individuals and or families to make voluntary payments or not pay at all does not change our view that these payments will in fact be a fee charged for services rendered by you the service position is that a transfer to charity will be treated as a charitable_contribution only if the transfer is made without adequate_consideration since a dmp is something of value a contribution in connection with one will be treated as a fee rather than a contribution in addition to operating for a substantial non-exempt commercial purpose you would be providing substantial private financial benefit to the credit card companies and other creditors by operating as their collection agency the fair share paid_by the credit card companies would clearly result in significant savings over the possible costs of not recovering any of the unpaid debt owed them these companies would clearly realize substantial financial benefits through their business relationship with you we note that none of the members of your board_of directors has any prior education or experience in matters directly related to credit counseling moreover you have provided no credible_evidence that your counselors have been trained and certified by e or passed any other examination administered through a credible credit counseling education organization we also seriously question the effectiveness of your board members in properly and effectively directing your business operation when none of these individuals reside in the state where you operate accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want o ne when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received internal_revenue_service te_ge se t eo ra t ------------------ constitution ave n w washington d c if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely
